Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/9/22.  Claims 1,2 and 18 are amended.  Claims 1-5,12-14,18-22 are pending.
Claim Rejections - 35 USC § 112
Claims 1-5,12-14,18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amendment, applicant amends claims 1 and 18 to add the limitation of “ the thermostable yeast has a solid content of 75-85%”.  The range is not supported by the original specification.  The instant specification does not disclose the range.  Page 26 discloses the solid content of the yeast and include value of 78% for thermostable yeast.  There is no other disclosure of solid content for the thermostable yeast.  A single value of 78% does not support a range of 75-85%.  Even if the solid content of frozen yeast is taken into consideration, it still doesn’t support the range because there is only a single disclosure of 80.6% for frozen yeast which is not classified as the claimed thermostable yeast.  There is also no support for the claimed solid content range for the yeast recited in claim 3.
Claim Rejections - 35 USC § 103
Claims 18-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al ( 2003/0165605) in view of Zhang et al ( 7704535) and Endo ( 5801049).
For claims 18,20, Brown discloses a method of making a frozen dough and baked products.  The method comprises the steps of mixing flour,water,yeast and dough conditioners to form a dough, resting the dough for about 10 minutes or more , freezing the dough and baking the dough.  For claim 19, the leavening agent ins the dough is preferably yeast only.  For claim 18, the dough may be placed directly into an oven after freezing for baking.  The dough is not thawed before being placed in the oven.  For claims 12-13, the bakery product includes pizza, bread. Brown discloses the yeast may be any type of suitable yeast known to those skilled in the art.  Yeast can be purchased and used in different forms including instant yeast, active dry yeast, frozen yeast and the like.  Brown discloses one of ordinary skill in the art could easily determine the equivalent amount of a greater or lesser hydrated forms of yeast that contains the same amount of yeast as a given quantity of instant yeast.  Cream yeast contains about 80-85% moisture, compressed yeast contains about 66-73% moisture, active dry yeast contains about 6-8% moisture and instant yeast contains about 3.5-6% moisture.  In example 1, 9.5% cream yeast is used  but examples 3,4 and 6 show 6% compressed yeast.  ( see paragraphs 0007,0008,0021,0024,0047,0049,0066,0055,0057 and the examples.)
Brown et al do not disclose using thermostable yeast, the yeast gassing plateau, packaging and delivering the package dough with instruction as in claims 18 and 21 and the percent of viable cells as in claim 22.
Zhang disclose a method for preparing a frozen dough.  Zhang discloses the frozen dough comprises one or more types of yeast.  The yeasts may be active within specific temperature ranges.  A type of yeast that is suitable is cold tolerance yeast which is active at  33-60 degrees F ( .5-15.5 degrees C) and regular Baker’s yeast which is optimally active at between 80-110 degrees F ( 26.6-43 degrees).  ( see col. 3 lines 47-65)
Endo discloses dough comprising freeze-resistant yeast.  The dough prepared by using the yeast is resistant to weakening in mass cohesion during freezing preservation so that it can maintain an appropriate firmness and prevent changing of the shape.  ( see col. 1 lines 5-29)
Brown discloses any known type of yeast can be used.  It would have been obvious to one skilled in the art to use freeze-resistant as disclosed in Endo or temperature active yeast as in Zhang to obtain the known advantages that the yeast will be stable during the processing and storage of the dough.  One would have been motivated to use freeze-resistant yeast for the reason taught in Endo.    It would have been obvious to one skilled in the art to package and distribute the packaged product when the product is intended for commercial distribution.  Such steps would have been readily apparent to one skilled in the art.  It would have been obvious to one skilled in the art to add instruction that is appropriate for the product being distributed.  Brown discloses the dough is placed directly into an oven after freezing.  Thus, it would have been obvious to add instruction on not thawing, fermenting or proof.   Brown discloses resting and the time is within the range claimed; thus, it obvious the plateau is reached. As to the percent of viable yeast, Brown view of Endo which teaches freeze-resistant yeast.  It is obvious that if the yeast is preserved during freezing, it remains viable. The temperature ranges at which the yeast can withstand fall within the claimed range.  Both the ranges of .5-15.5  and 26.6-43 degrees C disclosed in Zhang fall within the claimed range.   The yeast disclosed in Endo is freeze resistance.  Freezing temperature is typically -18 degree C which also would fall within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  The limitation on the temperature range does not define over the prior art as the temperatures disclosed in the prior fall within the range disclosed.  The claims are not requiring that the yeast can withstand the temperature over the entire.  As to the percent solid, the percent solid varies with the type of yeast.  Thus, it would have been obvious to vary the solid content depending on the type of yeast.  It would also have been obvious to determine the amount of yeast depending on the type of yeast used.  As shown in the examples in Brown, the amount of yeast varies depending on the type of yeast.  It would have been within the skill of one in the art to determine the amount of yeast depending on the type of yeast and the degree if rise desired.  Such parameter can readily be determined by one skilled in the art.
Claims 1-5, 12-14 and 18-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al ( 2003/0165605) in view of applicant’s admission of prior art.
For claims 1,14,18,20, Brown discloses a method of making a frozen dough and baked products.  The method comprises the steps of mixing flour,water,yeast and dough conditioners to form a dough, resting the dough for about 10 minutes or more , freezing the dough and baking the dough.  For claims 1,2 and19, the leavening agent ins the dough is preferably yeast only.  For claim 3, the yeast used include frozen yeast, bake yeast, any type of suitable yeast known to those skilled in the art.  For claim 4, the dough is rested for about 10 minutes or more, more preferably about 15-30 minutes.  For claims 1,18, the dough may be placed directly into an oven after freezing for baking.  The dough is not thawed before being placed in the oven.  For claims 12-13, the bakery product includes pizza, bread.  Brown discloses the yeast may be any type of suitable yeast known to those skilled in the art.  Yeast can be purchased and used in different forms including instant yeast, active dry yeast, frozen yeast and the like.  Brown discloses one of ordinary skill in the art could easily determine the equivalent amount of a greater or lesser hydrated forms of yeast that contains the same amount of yeast as a given quantity of instant yeast.  Cream yeast contains about 80-85% moisture, compressed yeast contains about 66-73% moisture, active dry yeast contains about 6-8% moisture and instant yeast contains about 3.5-6% moisture.  In example 1, 9.5% cream yeast is used  but examples 3,4 and 6 show 6% compressed yeast.e paragraphs 0007,0008,0021,0024,0047,0049,0066,0055,0057)
Brown et al do not disclose using thermostable yeast with the property as in claim 1, the yeast gassing plateau as in claims 1,18, the volume as in claim 5, packaging and delivering the package dough with instruction as in claims 18 and 21 and the percent of viable cells as in claim 22.
Applicant discloses on page 7 of the instant specification that yeast strains suitable for use as thermostable yeast are commercially available, e.g. from PAK Group North America in Pasadena, CA and Red Star Yeast Company, LLC, Milwaukee WI.  Applicant discloses some commercially available yeast strain that are specifically developed and marked for increased survival at low temperatures ( freezing) also have an improved tolerance for high temperatures.
Brown discloses any known type of yeast can be used.  It would have been obvious to one skilled in the art to use the commercially available yeasts that have increased survival at low temperature so that the yeast will be stable during the processing and storage of the dough.  One would have been motivated to use freeze-resistant yeast to obtain frozen stability during freezing storage.  When the commercially available strains that have increased survival at low temperature are used, it is obvious the same property over the temperature range as claimed is present.  As to the volume, the volume of baked product can vary depending on several factors such as amount of yeast, type of bake product,time of resting, the degree of mixing etc..  It would have been within the skill of one in the art to determine the appropriate volume of the product made to obtain the most optimum texture, taste and flavor through routine experimentation.  Brown discloses resting and the time is within the range claimed, thus, it obvious the plateau is reached.  It would have been obvious to one skilled in the art to package and distribute the packaged product when the product is intended for commercial distribution.  Such steps would have been readily apparent to one skilled in the art .  It would have been obvious to one skilled in the art to add instruction that is appropriate for the product being distributed.  Brown discloses the dough is placed directly into an oven after freezing.  Thus, it would have been obvious to add instruction on not thawing, fermenting or proof.  As to the percent of viable yeast, Brown view of applicant’s admitted prior art discloses the same yeast.  It is obvious that if the yeast is preserved during freezing, it remains viable. As to the percent solid, the percent solid varies with the type of yeast.  Thus, it would have been obvious to vary the solid content depending on the types such as instant, active dry, compressed, cream yeast etc... used.  It would also have been obvious to determine the amount of yeast depending on the type of yeast used.  As shown in the examples in Brown, the amount of yeast varies depending on the type of yeast.  It would have been within the skill of one in the art to determine the amount of yeast depending on the type of yeast and the degree if rise desired.  Such parameter can readily be determined by one skilled in the art.
Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. 
In the response, applicant argues the new limitation of the temperature range and that Endo and Zhang do not meet such temperature range.  The argument is only persuasive for claim 1, not claim 18.  The Endo and Zhang references are withdrawn from the rejection of claim 1 and its dependent claims.  The new rejection is as set forth above.  Claim 18 does not require the temperature over the entire range.
With respect to the Zhang reference, applicant argues that Zhang teaches higher concentrations of yeast and says that concentration lower than the 8% taught in Zhang will not generate the desired volume.  This argument is not persuasive as Zhang is only relied upon for the teaching of temperature-active yeast, not for the quantity of yeast.  Furthermore, the 8% disclosed in Zhang is only for the compressed yeast but Zhang also discloses that the invention is no limited to only compressed yeast.  It is well known as demonstrated in Zhang and Brown that the quantity of yeast used depends on the type of yeast and that one skilled in the art can readily determine the equivalent.  Zhang discloses “ for a given quantity of compressed yeast, one of ordinary skill in the art could easily determine compressed yeast equivalent, i.e. the quantity of another form of yeast having a different degree of hydration than compressed yeast.  Zhang also discloses “ the amount of yeast may be chosen to correspond to the desired density of the final baked product and the flavor profile”.  Thus, the amount of yeast used is a parameter that can readily be determined by one skilled in the art through routine experimentation.
Applicant further argues that Endo does not disclose the solid content.  Endo is not relied upon to teach the solid contend.  The new limitation is addressed in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 17, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793